Exhibit 10.2

 

INTELIDATA TECHNOLOGIES CORPORATION

 

CONSULTANT AGREEMENT

 

THIS AGREEMENT is made and entered into as of the 16th day of August, 2004 by
and between InteliData Technologies Corporation (hereinafter called
“InteliData”) a Delaware Corporation having its principal offices at 11600
Sunrise Valley Drive, Suite 100, Reston, VA 20191 and Michael Jennings
(hereinafter called “CONSULTANT”) with an address at 18536 Bridle Gate Lane,
Pacific, MO 63069.

 

  1. SERVICES TO BE RENDERED

 

CONSULTANT shall provide to InteliData professional consulting services as are
mutually agreed upon by the parties. Such services shall be rendered primarily
from CONSULTANT’S home but occasional travel to InteliData offices in Reston,
Virginia or elsewhere may be required.

 

It is expected that CONSULTANT shall provide the Company approximately
thirty-five (35) hours of services per month.

 

CONSULTANT shall provide all services as an independent contractor and shall not
be an employee of InteliData nor entitled to any benefits or insurance under any
InteliData benefit plans.

 

  2. POINT OF CONTACT

 

POINT OF CONTACT within InteliData for assignments, reports and invoices shall
be InteliData CEO, Alfred S. Dominick, Jr.

 

  3. TERM

 

The term of this Agreement shall be from August 16, 2004 until terminated in
accordance with Section 5, below.

 

  4. PAYMENTS

 

As consideration for services provided, InteliData shall pay CONSULTANT at the
following rate: $3,333.33 per month. All expenses including travel must be
preapproved by InteliData and CONSULTANT must invoice InteliData within two
weeks of incurring expenses.

 

  5. TERMINATION

 

This Agreement may be terminated by either party at any time, provided that
termination shall be effective fourteen (14) days following receipt by the
non-terminating party of a written notice of termination from the terminating
party. Termination of this Agreement shall not affect CONSULTANT’s obligations
hereunder which are, by their terms or meaning, of a continuing nature, and such
obligations shall remain in full force and effect



--------------------------------------------------------------------------------

as provided elsewhere herein.

 

  6. NOTICES

 

All notices required or permitted pursuant to this Agreement shall be deemed
given if and when personally delivered in writing to the party or its designated
agent or representative or if and when deposited with the United States Postal
Service, registered or certified mail, return receipt requested, postage
prepaid, and properly addressed. All notices shall be addressed:

 

TO InteliData:    InteliData Technologies Corporation      11600 Sunrise Valley
Drive      Suite 100      Reston, VA 20191      Attn: Human Resources TO
CONSULTANT:    Michael Jennings      18536 Bridle Gate Lane      Pacific, MO
63069

 

  7. INDEMNIFICATION

 

In the event CONSULTANT enters any premises occupied by or under the control of
InteliData in the performance of work or the providing of services pursuant to
this Agreement, CONSULTANT shall indemnify and hold harmless InteliData, its
officers, and employees from any loss, cost, damage, expense or liability of
every nature and kind which InteliData may incur arising out of, as a result of,
or in connection with such performance or providing of services occasioned
either in whole or in part by the actions or omissions of CONSULTANT.

 

  8. PROPRIETARY INFORMATION

 

CONSULTANT recognizes and acknowledges that (a) in the course of CONSULTANT’s
consultancy to InteliData it may be necessary for CONSULTANT to acquire
information which could include, in whole or in part, information concerning
InteliData’s sales, customers and prospective customers, InteliData’s computer
programs, system documentation, special hardware, product hardware, related
software development, inventions, or other confidential or proprietary
information belonging to InteliData or related to InteliData’s affairs
(collectively referred to herein as “Confidential Information”); (b) the
Confidential Information is the property of InteliData; (c) the unauthorized
use, misappropriation or disclosure of the Confidential Information will
constitute a breach of trust and could cause irreparable harm to InteliData; (d)
it is essential to the protection of InteliData’s competitive position that the
Confidential Information be kept secret and that CONSULTANT not disclose the
Confidential Information to others or use the Confidential Information to
CONSULTANT’s own advantage or the advantage of others.

 

2



--------------------------------------------------------------------------------

  9. OWNERSHIP OF CONSULTANT’S WORK PRODUCT

 

CONSULTANT agrees that any material, including software design, coding, and
documentation (hereinafter “Work Product”) produced by CONSULTANT under this
Agreement has and will continue to be commissioned as a work for hire, and that
all Work Product and all intellectual property rights in any such Work Product
prepared, developed or produced by or on behalf of CONSULTANT for InteliData,
belong solely to InteliData. In the event that the Work Product, either in part
or in whole, is not considered to be a work for hire under applicable laws,
CONSULTANT hereby assigns and quitclaims all of its rights, title and interest,
including intellectual property rights, in the Work Products to InteliData.
Whenever requested to do so by InteliData, CONSULTANT shall execute any and all
applications, assignments, or other instruments which InteliData shall deem
necessary to apply for and obtain patents or copyrights of the United States or
any foreign country or to otherwise protect InteliData’s interest therein. Such
obligation shall continue beyond the termination of CONSULTANT with respect to
Work Product authored, conceived or made by CONSULTANT during the period of
consultancy, and shall be binding upon CONSULTANT’s assigns, executives,
administrators and other legal representatives.

 

  10. DUTIES

 

CONSULTANT agrees to devote his best efforts to the performance of his duties
for InteliData, to give proper time and attention to furthering InteliData’s
business, and to comply with all rules, regulations, and instruments established
or issued by InteliData. CONSULTANT further agrees that during the term of this
Agreement, CONSULTANT shall not, directly or indirectly, engage in any business
which would detract from CONSULTANT’s ability to apply his best efforts to the
performance of his duties hereunder. CONSULTANT also agrees that he shall not
usurp any corporate opportunities of InteliData.

 

  11. RETURN OF MATERIALS

 

Upon the termination of CONSULTANT’s consultancy with InteliData for any reason,
CONSULTANT shall promptly deliver to InteliData all materials or documents
concerning InteliData’s customers or concerning products or processes used by
InteliData and, without limiting the foregoing, will promptly deliver to
InteliData any and all documents or materials containing or constituting
Confidential Information.

 

  12. NONSOLICITATION OF CUSTOMERS

 

CONSULTANT agrees that, during his consultancy with InteliData he shall not,
directly or indirectly, solicit the trade of, or trade with, any customer of
InteliData without the express written consent of InteliData.

 

3



--------------------------------------------------------------------------------

  13. NONSOLICITATION OF EMPLOYEES

 

CONSULTANT agrees that, during his consultancy with InteliData and for one (1)
year following termination of CONSULTANT’s consultancy with InteliData, with or
without cause, CONSULTANT shall not, directly or indirectly, solicit or induce,
or attempt to solicit or induce, any employee of InteliData to leave InteliData
for any reason whatsoever or hire any employee of InteliData.

 

  14. APPLICABLE LAW AND VENUE

 

This Agreement shall be governed by, and construed in accordance with the laws
of the Commonwealth of Virginia. Any court action brought by either party
concerning this agreement shall be brought only in the courts of Virginia.

 

  15. SEVERABILITY

 

The provisions of this contract are severable so that should any provision
hereof be found invalid for any reason such invalidity shall not affect the
validity of this contract or its other provisions.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.

 

InteliData Technologies Corporation   CONSULTANT: BY:  

/s/ Alfred S. Dominick, Jr.

--------------------------------------------------------------------------------

  BY:  

/s/ Michael E. Jennings

--------------------------------------------------------------------------------

    Alfred S. Dominick, Jr.       Michael E. Jennings TITLE:   Chief Executive
Officer   SSN:   ###-##-####

 

4